February 14, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                               R.M SPRAGUE, Appellant

NO. 14-08-00700-CV                        V.

                                D.L. SPRAGUE, Appellee
                                 ____________________

              This cause, an appeal from the judgment in favor of appellee, D.L. Sprague,
signed June 16, 2008, was heard on the transcript of the record. We have inspected the
record and find the trial court erred in excluding all evidence that any portion of the
amounts payable to appellant, R.M. Sprague, under his employer’s “Cash Deferral
Program” was his separate property; sanctioning appellant, R.M. Sprague, for a claimed
delay in transferring certain funds to appellee, D.L. Sprague; and in awarding attorneys’
fees for appellee, D.L. Sprague.. We therefore order that We therefore order that the
property-division portion of the divorce decree, as well as the trial court’s post-judgment
sanctions order and the associated temporary order pending the appeal of the sanctions
order, are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellant, R.M. Sprague, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.